DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2022has been entered.

Remarks
Claims 1-2 and 4-21 were pending in this application of which claims 8-20 were withdrawn from further consideration (Restriction) prior to the RCE dated 02/22/2022. Claims 1, 4 and 6-7 are now amended. Claim 2 and 8-21 are now cancelled and new claims 22-27 are added. Hence, claims 1, 4-7 and 22-27 are currently pending in the instant application.

Response to Arguments
Applicant’s arguments (pg. 5 para 2), filed on 02/22/2022 with respect to the 112 rejections of claim 1 have been fully considered and are persuasive. The 112 (a) rejections of claims 1-2, 4-7 and 21 have been withdrawn.
 Applicant’s arguments (see pg. 7-8), filed on 02/22/2022 with respect to 103 rejection of claims 1 have been fully considered and are persuasive. The 103 rejection of claims of 1-2 and 4-21 has been withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1, 4-7 and 22-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, Applicant recites the limitation “based on the data of the left- right vibration of the tub, determine a total number of times that the tumble motion is performed during the rinsing mode” in lines 21-22. Prior to the amendment dated 02/22/2022, Applicant had disclosed that left-right vibrations of the tub are determined and also the tumble count is determined [0145-0150]. From Fig. 3, it appears that the controller starts the tumble motion (S11), upon stabilization (S12) the controller acquires the vibration data (S13) and the controller measures the tumble count (S14) thereby makes an assessment that if the tumble count is satisfied or not. It appears that the measuring tumble count is an independent step that is solely proceeded by the step of acquiring the vibration data and, no basis or relation or dependency exists between S13 and S14, other than one step succeeding other in other words it appears that upon measuring/acquiring the left-right vibration data, the tumble motion count is determined. But since it is not evident from the Specification that the Applicant had disclosed discretely that based on the left-right vibration data, the tumble motion count is determined, the subject matter is not properly described in the application as filed.
Also, claims 4-7 and 22-27 are rejected because of their dependence on base claim 1.
Regarding claims 25-27, Applicant recites the limitation “detect and classify the volume of the laundry based on the data of the left- right vibration detected by the vibration sensor without an additional vibration sensor” in lines 2-3 of claim 25, “wherein the vibration sensor is a single vibration sensor that is provided in the washing machine” in lines 1-2 of claim 26, “coupling of the front portion of the tub and the gasket is configured to reduce vibration of the front portion of the tub relative to vibration of the rear end side of the tub” in lines 1-3 of claim 27. Prior to the amendment dated 02/22/2022, Applicant had claimed A vibration sensor in claim 1 and that the front side B of the tub 100 may cancel the vibration by the gasket integrally coupled to the cabinet 11 [0116]. However, since it is not evident from the Specification that the Applicant has (1) exclusively claimed a single vibration sensor without scope for additional vibration sensor, (2) that the gasket is configured to reduce vibration of the front portion of the tub relative to vibration of the rear end side of the tub, the subject matter is not properly described in the application as filed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1, 4-7 and 22-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 25 recite the limitation “detect and classify the volume of the laundry based on the data of the left- right vibration….” in lines 23-24 and line 2 respectively. Even though the Applicant uses several load levels (Fig. 6, [0161] Specification) to describe load data, discloses smaller loads [0175], however it is unclear what the Applicant intends to convey by the use of term “classify” as no further details of what this classification exactly is were provided, rendering the overall limitation ambiguous and hence the metes and bounds of the terminology are unclear, thereby creating an indefiniteness issue.
Claims 4-7 and 22-27 are rejected as containing the same indefiniteness issues as above in base claim 1, from which these depend.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding claim 1, the closest prior art, Lee et al. (EP3075895A1), Huang et al. (CN103451891A), Zhong et al. (WO2017004787A1) neither teach nor fairly suggest that “based on the data of the left- right vibration of the tub, determining a total number of times that the tumble motion is performed during the rinsing mode”.
Claims 4-7 and 22-27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PALLAVI CHITTA Ph.D. /Examiner, Art Unit 1711


/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711